Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page1 of 57

Fill in this information to identify your case:

United States Bankruptcy Court for the:

District of Colorado

Case number (if known): Chapter you are filing under:
Chapter 7
QO] Chapter 11
C] Chapter 12
C] Chapter 13

  

 

Official Form 101 c 0 ~ 1 00 9 6 TBM

Voluntary Petition for Individuals Filing for Bankruptcy 42/17

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debfor 2. The
same person must be Debtor 7 in all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

a Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
4. Your full name
Write the name that is on your Jay | C
government-issued picture - SZ -
identification (for example, First name First name
your driver's license or Bryan
passport). Middle name Middle name
Bring your picture Connors
identification to your meeting =—- Last name Last name
with the trustee.
Suffix (Sr., Jr., Il, Hl) Suffix (Sr., Jr., I, il)
2. All other names you
have used in the last 8 Firstname Firstname
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middie name
Last name Last name
3. Only the last 4 digits of
your Social Security wo - xx-_ 7 6 7 7 OC OK
number or federal OR _ OR
Individual Taxpayer 9
Identification number a, 9x - x -_
(ITIN)

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page2 of 57

Debtor 1 Yay Bryan Connors

 

First Nama Middle Name

Last Name

Case number (if known),

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor. 1:

| have not used any business names or EINs.

About Debtor 2 (Spouse Only ina Joint Case):

LU} | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EN”

Business name

EIN

EIN

 

5. Where you live

5660 W 38th Ave Unit D

 

 

 

 

at f
Number Street — hl
Wheat Ridge CO 80212
City State ZIP Code
Jefferson
County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

If Debtor 2 lives at a different address:

 

 

Number Street

 

 

 

State ZIP Code

City

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

Number Street Number Street

P.O, Box P.O, Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

4 Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C} | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

i] Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(C) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Debtor 1

Case:20-10096-TBM Doc#:2 Filed:01/07/20

Jay Bryan Connors

 

4

Entered:01/07/20 16:05:46 Page3 of 57

Case number (if known)

 

First Name

Middle Name

Last Name

a Tell the Court About Your Bankruptcy Case

7

 

 

 

 

 

 

 

 

 

 

 

The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under id Chapter 7
C) Chapter 11
C) Chapter 12
C) Chapter 13
| 8. How you will pay the fee | will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
(] I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
| 9. Have you filed for No
bankruptcy within the
last 8 years? L) Yes. District When RT DD TVW Case number
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD /YYYY
40. Are any bankruptcy id No
cases pending or bein
filed bya spouse who a Q Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known,
MM/DD/YYYY
11. Do you rent your UW No. Go toline 12.
_ residence? (J Yes. Has your landiord obtained an eviction judgment against you?

Official Form 101

C2 No. Go to line 12.

CJ Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
sid
4

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page4 of 57

Debtor 1 Jay Bryan Connors Case number (if known)

 

First Name Middle Name Last Name

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

 

_ 12, Are you asole proprietor {1 No. Goto Part 4.
| of any full- or part-time
business? LJ Yes. Name and location of business

i

Asole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. P P P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it

 

 

 

to this petition. City State ZiP Code
Check the appropriate box to describe your business:
LJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
U) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
LJ Stockbroker (as defined in 11 U.S.C. § 101(53A))
LJ Commodity Broker (as defined in 11 U.S.C. § 101(6))
() None of the above
13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-fiow statement, and federal income tax return or if
; any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
are you a small business
debtor?
to 7 W No. 1am not filing under Chapter 11.
For a definition of small
business debtor, see CJ No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

CD Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Ea Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you ownorhave any WNo
property that poses or is
eilened to pose athreat 1 Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable gocds, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
 

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page5d of 57

Debtor 1 Jay Bryan Connors

First Name Middle Name

Ea Explain Your Efforts to Receive a Briefing About Credit Counseling

Last Name

Case number (i known)

i

 

' 45. Tell the court whether

| - you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

1 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LJ 1 received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

LJ | am not required to receive a briefing about
credit counseling because of:

CJ Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

= Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

LI) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor.2 (Spouse Only in.a Joint Case):

You must check one:

C] | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and i received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit
counseling agency within the 180 days before |

filed this bankruptcy petition, but | do not have a

certificate of completion.

Within 14 days after you file this bankruptcy petition, |
you MUST file a copy of the certificate and payment |

plan, if any.

(1 | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) 1 am not required to receive a briefing about
credit counseling because of:

CJ Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

(I Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a

motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5

 

 
|

A] EES ears : |

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Pageé of 57

Debtor 4 Jay Bryan Connors

Case number (if known)

 

First Name Middle Name

Last Name

eo Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

LU No. Go to line 16b.
i Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

i No. Go to line 16c.
() Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

 

(2 No. 1am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

 

excluded and No
administrative expenses
are paid that funds will be OQ) Yes
available for distribution
to unsecured creditors?
48. How many creditors do 1-49 ( 4,000-5,000 C) 25,001-50,000
you estimate that you U2 50-99 U2 5,001-10,000 LJ 50,001-100,000
owe? LJ 100-199 LJ 10,001-25,000 C) More than 100,000
(2 200-999
_49. How much do you @ $0-$50,000 U0 $1,000,001-$10 million (I $500,000,001-$1 billion

estimate your assets to
be worth?

LJ $50,001-$100,000
LJ $100,001-$500,000
(3 $500,001-$1 million

U $10,000,001-$50 million
U2 $50,000,001-$100 million
U $100,000,001-$500 million

CI $1,000,000,001-$10 billion
C3 $10,000,000,001-$50 billion
OQ) More than $50 billion

 

- 20. How much do you
estimate your liabilities
to be?

(3 $0-$50,000

(3 $50,001-$100,000
$400,001-$500,000
(3 $500,001-$1 million

U2 $1,000,001-$10 million

Ld $10,000,001-$50 million
U2 $50,000,001-$100 million
CJ $100,000,001-$500 million

CQ $500,000,001-$1 billion

C3 $1,000,000,001-$10 billion
(3 $10,000,000,001-$50 billion
QO) More than $50 billion

 

Sign Below

_ For you

Official Form 104

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

x —_—

x

 

Signaturg’ of Debtor 1

Executed on | v7? 0A»
Mi / DD Jf

Voluntary Petition for Individuals Filing for Bankruptcy

Signature of Debtor 2

Executed on
MM / DD /YYYY

page 6

 

 
1 i

2

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page? of 57

Debtor 1 Jay Bryan Connors Case number (if known)
First Name Middle Name Last Name

 

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility

 

 

 

 

 

 

 

 

 

_ For your attorney, if you are 4, proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
| represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
_ If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
_ heed to file this page. x
Date

Signature of Attorney for Debtor MM / DD /YYYY

Printed name

Firm name

Number Street

City State ZIP Code

Contact phone Email address

Bar number State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 
col Seed

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Pages of 57

Debtor 1 Jay Bryan Connors

Case number (if known)

 

First Name. Middle Name

Last Name

 

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

 

Official Form 101

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-ferm financial and legal
consequences?

LY No

id Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CJ No
id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
id No

C) Yes. Name of Person .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

  

 

 

x x
SignatuhS of Debtor 1 Signature of Debtor 2
Date JY U Date a
MM/ DD /YYYY
Contact phone 720-261-4137 Contact phone
Cell phone 120-261-4137 Cell phone
Email address jay_connors@mac.com Email address

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8

 

 
pen] cee Ol De Tac a eas ee Denne ti De tae tae een ee oa MT 2 OU a et ee] tet

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page9 of 57

 

 

 

Certificate Number: 15725-CO-CC-033911851

15725-CO-CC-033911851

CERTIFICATE OF COUNSELING

I CERTIFY that on January 6, 2020, at 3:45 o'clock PM EST, Jay Connors
received from 001 Debtorce, Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the District of Colorado, an individual [or group]
briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: January 6, 2020 By: /s/Landes Thomas
Name: Landes Thomas

Title: Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 

 

 
Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page10 of 57
Fill in this information to identify your case:

Debtor 4 Jay Bryan Connors

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Colorado

Case number

(if known) C] Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

| Part 1s Give Details About Your Marita! Status and Where You Lived Before

 

1. What is your current marital status?

( Married
4 Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

C2 No

W Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor.2: Dates Debtor.2
lived there lived there
U same as Debtor 1 UL) same as Debtor 4
436 W Hampton St Erom 2/18 From
Number Street To 4/19 Number Street To
Marquette MI 49855
City State ZIP Code City State ZIP Code
CO same as Debtor 4 CQ same as Debtor 1
t 650 Wewatta St Apt 1508 Erom 2/17 From
umber Street Number Street
To 2/18 To
Denver CO 80202
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

wf
vw. Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 1064).

Ee Explain the Sources of Your Income

Cre

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 
a 2 ooo

Case:20-10096-TBM Doc#:2 Filed:01/07/20 En

Jay Bryan Connors
Middle Name

Debtor 1

 

First Name Last Name

 

i

 

Case number (i known),

{

tered:01/07/20 16:05:46 Page11 of 57

{

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?

Fill in the total amount of income you received from ail jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

QO No
Wi Yes. Fill in the details.

 

Sources of income
Check all that apply.

O Wages, commissions,

From January 1 of current year until bonuses, tips

the date you filed for bankruptcy: O operat bust
peraling a DUSsINess

a Wages, commissions,
bonuses, tips

Cd Operating a business

For last calendar year:

(January 1 to December 31,2018 )
YYYY

a Wages, commissions,

For the calendar year before that: ,
bonuses, tips

(January 1 to December 31,2017 ) QO Operating a business

Gross income

(before deductions and

exclusions)

$ 0

$ 41,065
86,284

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Sources of income
Check all that apply.

Q Wages, commissions,
bonuses, tips

U Operating a business

QO Wages, commissions,
bonuses, tips

Q) Operating a business

UO Wages, commissions,
bonuses, tips

| Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

OC) No
li Yes. Fill in the details.

 

Sources of income
Describe below.

From January 1 of current year until Family hel

the date you filed for bankruptcy:

Gross income from
each source

(before deductions and
exclusions)

$1600

$4000

Sources of income
Describe below.

 

 

 

For last calendar year: Farnily help
(January 1 to December 31 2018 )

YYYY
For the calendar year before that: mone

 

 

(January 1 to December 31,2017 _)
yyy

Official Form 107

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross income
(before deductions and

exclusions)

Gross income from
each source

(before deductions and

exclusions)

page 2

 
oe ~~ ee et ee be ene tee ne nee ne fet et nme te ne nee nw te ae ath ath nytt ate ateag tatty tne mg etigee ne Fg 8 Fe wet eee eS tae ae A pete

|

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page12 of 57

Debtor 1 Jay Bryan Connors Case number (if known)

First Name Middle Name Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

LJ No. Go to line 7.

( Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Y Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

 

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

No. Go to line 7.

() Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

 

 

 

 

 

Dates of Total amount paid Amount you still owe
payment
$ $
Creditors Name
Number Street
City State ZIP Code
§ §
Creditors Name
Number Street
City State ZIP Code
$. $

 

 

Creditors Name

 

Number Street

 

 

City State ZIP Code

CO) No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as

Was this payment for...

CQ) Mortgage

UJ car

CL) credit card

CJ Loan repayment

W) Suppliers or vendors
Cd other

Q Mortgage

O) car

U) credit card

LJ Loan repayment

QO Suppliers or vendors
C] other

Q Morigage

C) car

C2 credit card

() Loan repayment

Q Suppliers or vendors

OQ Other

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy

page 3

 

 
i : 1 send

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page13 of 57

|

Debtor1 vay Bryan Connors

Case number (if known)
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

W no

L) Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still ‘Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

W no

QO) Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe Include creditor's name
Insider's Name $ §
Number Street
City State ZIP Code
$ $
i Insider's Name
Number Street
City State ZIP Code

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
i eS TEISEEAIE ay

Case:20-10096-TBM Doc#:2 Filed:01/07/20

j [

Entered:01/07/20 16:05:46 Page14 of 57

 

Debtor1 Yay Bryan Connors

First Name Middle Name Last Name

Case number (i known)

 

| Part 4:| Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
: List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

YH no

U Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name Q Pending
Q) on appeal
Number Street QO Concluded
Case number
City State ZIP Code
Case title Court Name im Pending
Con appeal
Number Street. C) Concluded
Case number
City State ZIP Code

 

 

 

40. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

W No. Gotoline 11.
CQ Yes. Fill in the information below.

Describe the property Date Value of the property

 

 

Creditors Name

 

 

 

Number Street Explain what happened

a] Property was repossessed.

 

Q Property was foreclosed.
O Property was garnished.

 

City State ZIP Code Q Property was attached, seized, or levied.

 

Describe the property Date Value of the property

 

 

Creditor's Name

 

 

 

 

Number Street
Explain what happened

Property was repossessed.

 

Property was foreclosed.

 

oly Suis Gib Goae Property was garnished.

Property was attached, seized, or levied.

ODOogd

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 

 
ne ate a ee Tne nee at ae ae ae at ate ee Be a ee ae vee aaa ay “eather oe +

1 4 ot

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page15 of 57

Debtor 1 Jay Bryan Connors Case number (if known)

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or-refuse to make a payment because you owed a debt?

WU No mo

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor’s Name ~ =
$ 0
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-__

12. Within 4 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

W No
Q Yes

a List Certain Gifts and Contributions

_ 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No
UJ Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
- $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
_ $
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 
 

i : i : | y 2

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page16 of 57

i

 

Debtori Yay Bryan Connors

Case number (i known}
First Name. Middle Name Last Name

i
| 14,Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any-charity?

W No

(] Yes. Fill in the details for each gift or contribution.

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
$
Charity's Name

 

 

 

Number Street

 

 

City State ZIP Code

1
List Certain Losses
|

15, Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
| disaster, or gambling?

W No

U Yes. Fill in the details.

 

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred , wo a loss lost
Include the amount that insurance has paid. List pending insurance
claims on line 33 of Schedule A/B: Property.

 

 

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

if No
UO Yes. Fill in the details.

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid a made
Number Street $
§

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 
 

j

a

|

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page17 of 57

Jay Bryan Connors

 

 

 

 

 

 

 

 

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

 

 

Debtor 1 Case number (known)
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment

Person Who Was Paid
$.

Number Street
$

City State ZIP Code

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

 

 

 

 

W No
CI Yes. Fill in the details.

Description and value of any property transferred Date payment or
transfer was
made

Person Who Was Paid
Number Street
City State ZIP Code

 

 

Amount of payment

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

W No

() Yes. Fill in the details.

Description and vaiue of property
transferred

Describe any property or payments received
or debts paid in exchange

Date transfer
was made

 

 

Person Who Received Transfer

 

 

 

 

 

 

 

 

 

Number Street

City State ZIP Code
Person's relationship to you

Person Who Received Transfer

Number Street

City State ZIP Code

Person's relationship to you

Official Form 107

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

page 8

 

 

 
| : Seay

Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Pagei8 of 57

Debtor’ Yay Bryan Connors

: Case number (known)
First Name Middle Name Last Name

 

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Wf No
C] Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

 

Name of trust |

 

 

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

W@W No

C) Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial Institution
XXX OQ) checking $
Number Street Q Savings

Q Money market

 

Q Brokerage

 

 

 

 

City State ZIP Code QO Other
XXXX-_ () checking $
Name of Financial Institution
Q Savings
Number Street W Money market
Q Brokerage
C2 other

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

u No
C2 Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
OC) No
Name of Financial Institution Name U Yes
Number Street Number Street
City State ZIP Code
City State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
I : mee eg) oes oe : !

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page19 of 57

 

i

Debtor 1 Jay Bryan Connors Case number (i known)

First Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
w No
QD Yes. Fill in the details.

 

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
O No
Name of Storage Facility Name Q Yes
Number Street Number Street

 

CityState ZIP Code

 

City State__ ZIP Code

| Part 9: | Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
UW No
C] Yes. Fill in the details.
Where is the property? Describe the property Vaiue

 

 

Owner's Name

 

Number Street

 

Number Street

 

 

 

 

City State ZIP Code

 

City State ZIP Code

eo Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

 

 

= Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

& Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

_ 8 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

No

Q) Yes. Fill in the details.

 

 

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site - Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
t

fn] da weal {

i

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page20 of 57

Debtor1 Yay Bryan Connors

 

First Name Middle Name

Wf No

U Yes. Fill in the details.

Last Name

25.Have you notified any governmental unit of any release of hazardous material?

Governmental unit

Case number (if known),

Environmental law, if you know it

Date of notice

 

 

Name of site

Governmental unit

 

 

 

Number Street

Number Street

 

 

 

City State

ZIP Code

City State ZIP Code

_ 26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

W No

() Yes. Fill in the details.

Case title

 

 

Case number

ere Give Details About Your Business or Connections to Any Business

Court or agency *

Court Name

Number Street

City State ZIP Code

Status of the
case

Nature of the case

Q) Pending
| QO On appeal
C) Concluded

_ 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
: 2 Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

CJ A member of a limited liability company (LLC) or limited liability partnership (LLP)

la partner in a partnership
() An officer, director, or managing executive of a corporation

CJ An owner of at least 5% of the voting or equity securities of a corporation

Wi No. None of the above applies. Go to Part 12.

(2 Yes. Check all that apply above and fill in the details below for each business.

 

Business Name

 

Number Street

 

 

City State

ZIP Code

 

Business Name

 

Number Street

 

 

 

City State

Official Form 107

ZIP Code

Describe the nature of the business

 

 

Name of accountant or bookkeeper

 

 

Describe the nature of the business

 

 

Name of accountant or bookkeeper

 

 

 

 

Employer Identification number
Do not include Social Security number or ITIN.

EIN: -

Dates business existed
From To

Employer Identification number
Do not include Social Security number or ITIN.

EIN: -

Dates business existed

From To

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 
 

y be we eal oy Sas DP Poaceae eta SLUT SES Laobe ys IMDS sein " LE ee he os 1

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page21 of 57

Debtor 1 Jay Bryan Connors Case number (if known),

First Name Middle Name Last Name

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

 

 

 

 

 

 

Business Name
EIN; =
Number Street : .
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code

 

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

C) No
C) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 15479, and 3571.

 

x

Signature of Debtor 1 Signature of Debtor 2

x

 

Date Date

 

Did you attach additiéna! pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

u No
L) Yes

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

W No

LQ Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12
i ~ “

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page22 of 57

1

Fill in this information to identify your case:

Debtor1 Jay Bryan Connors

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Namo

 

United States Bankruptcy Court for the: District of Colorado

 

Case number LJ Check if this is an
{tf known) amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

a Summarize Your Assets

Your. assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B ou... ccccccccscccccssssssssssssscsecsssosececsessecsessueecavsaeceevsssessacaesesevavacnensveaevace $ ___ 140,000
1b. Copy line 62, Total personal property, from Schedule A/B......cccccsscssscssssssessessesseeseenecsssasssesseseesasscessacsessessessssasessssseserss $ 4840
1c. Copy line 63, Total of all property on Schedule A/B occu sesesssssesssessesssesssssssesserssnsateseensaeseeesuneasenscnecseeareneneases $ 144,840

 

 

 

ar Summarize Your Liabilities

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ ____ 144,091
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F.......ccccccceccccssesessseetees $
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ooo... cscs ceseees + 5 63,932
Your total liabilities $ 208,023
| Part 3: | Summarize Your Income and Expenses
4. Schedule I: Your income (Official Form 1061) 4.000
Copy your combined monthly income from line 12 Of SCHECUIE |... cccecscecssccsssesssessececsssecscscssecceusessevecersssacavssstevaesesveevasees $e
5. Schedule J: Your Expenses (Official Form 106J) 990

Copy your monthly expenses from line 22c¢ Of SCHECUIe J ooo. .cccccscccssesssesesessssessansensessssssscscsssevsusessecsssscscssuevssavavscseavseaseusass $

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 

 
 

ea]

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Enter
Debtor 4 Jay Bryan Connors Case number (if known),

First Name Middle Name Last Name

| Part 4: | Answer These Questions for Administrative and Statistical Records

 

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

Wi Yes

LJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

 

7. What kind of debt do you have?

this form to the court with your other schedules.

wi Your debts are primarily consumer debts. Consumer debis are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(J Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

 

 

 

 

 

 

 

 

 

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 1000
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

Total claim
From Part 4 on. Schedule.E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ 0

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0

9d. Student loans. (Copy line 6f.) $ 23,459

9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0

priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ _0
9g. Total. Add lines 9a through 9f. $ 23,459
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 

 
 

t fed
i

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page24 of 57

Fill in this information to identify your case and this filing:

Debtor 4 Jay Bryan Connors

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of és | vvG off 0

 

Case number

 

C} Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 42/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

(J No. Go to Part 2.
4 Yes. Where is the property?

What is the property? Check all that apply. Do.not deduct secured claims or exemptions. Put

w Single-family home the amount of any secured claims on Schedule D:

11. 436 W Hampton St Creditors Who Have Claims Secured by Property.

C Duplex or multi-unit buildi
Street address, if available, or other description P iiding

 

 

 

 

CJ Condominium or cooperative Current value of the Current value of the |
() Manufactured or mobile home entire property? portion you own?
U) Land $ 140,000 ¢ 140,000
CJ investment property

Marquette Mi 49855 O) Timeshare Describe the nature of your ownership

City State ZIP Code O other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one. Fee Simple

 

 

Marquette (@ Debtor 1 only
Coun C) Debtor 2 only
ty oO se abtc | :
C2] Debtor 1 and Debtor 2 only Check if this is community property

instructions
UJ At least one of the debtors and another (see ins )

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
Q Single-family home , the amount of any secured claims on Schedule D:

 

 

 

 

 

1.2, + anit hulldi Creditors Who Have Claims Secured by Property.
Street address, if available, or other description u Duplex or mult unit building - -
CQ) Condominium or cooperative Current value of the Current value of the |
U Manufactured or mobile home entire property? portion you own?
CJ Land $ $
C] investment property
: Describe the nature of your ownership
City State ZIP Code U) Timeshare interest (such as fee simple, tenancy by
CI other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
CQ Debtor 4 only

 

County [) Debtor 2 only
C1) Debtor 1 and Debtor 2 only L) Check if this is community property
(J At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1

 
4

Case:20-10096-TBM Doc#:2

Debtor1 Yay Bryan Connors

 

pane Pa]

 

First Name Middle Name Last Name

1.3.
Street address, if available, or other description

 

 

 

 

What is the property? Check all that apply.
LJ Single-family home

(J pDuptex or multi-unit building

Q) Condominium or cooperative

 

Filed:01/07/20 Entered:01/07/20 16:05:46 Page25 of 57

Case number (if known),

7

Do not deduct secured. claims or exemptions. Put
the amount of any secured claims on Schedule .D:
Creditors Who Have Claims Secured by Property.

 

Current value of the Current value of the

 

 

 

 

1
(2 Manufactured or mobile home entire property? portion you own?
L) Land § $
(J investment property
City State ZiP Code 0 Timeshare Describe the nature of your ownership
QO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
U) Debtor 1 only
County U) Debtor 2 only
L) Debtor 4 and Debtor 2 only Q) Check if this is community property
C) At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
_ 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 140,000
you have attached for Part 1. Write that number here. ...........::::sssseccsseeeecessseeeeeseueeteseeeenoensenesnneacanneeuspereasmaensnns >

ae Describe Your Vehicles

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

O) No
Wf Yes
3.1. Make: Ford
Model: F-150
Year: 2003
265,000

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.

Debtor 1 only

( Debtor 2 only

U Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C] Debtor 1 only

LJ Debtor 2 only

U) Debtor 1 and Debtor 2 only

UJ At least one of the debtors and another

UI) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 3500 ¢

 

3500.

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the -
entire property? portion you own?

page 2

 
 

1 i

oad

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page26 of 57

Debtor’ Yay Bryan Connors

 

First Name Middle Name

3.3. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Who has an interest in the property? Check one.

() Debtor 4 only

CY Debtor 2 only

CJ Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C) Debtor 4 only

C) Debtor 2 only

() Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Case number (i known),

Do not deduct secured claims or exemptions. Put
the amount of any secured. claims on Schedule D:
Creditors Who. Have Claims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

Do.not deduct secured claims or.exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have.Claims Secured by Property.

 

Current value ofthe Current value of the
entire property? portion you own?

 

_ 4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
: Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

UW no
QO) Yes

41, Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2, Make:
Model:

Year:

 

 

 

 

Who has an interest in the property? Check one.

Q) Debtor 1 only

QO) Debtor 2 only

C) Debtor 1 and Debtor 2 only

(CI At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
( Debtor 1 only

U2 Debtor 2 only

LU) Debtor 1 and Debtor 2 only

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

 

Current value ofthe Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the

 

 

 

 

. . entire property? ortion you own?
Other information: (J At least one of the debtors and another Proper'y P y
L) Check if this is community property (see $ $
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages 3500
you have attached for Part 2. Write that mummber here 0.0.0.0... esssessssssssseesestecscenecesesssesesseserscaneessesenssucsusenesucssesseesnessessssaneansess Ae

Official Form 106A/B

Schedule A/B: Property

 

page 3

 

 
Looe i i cee 3 Sele aE ee : es

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46

Jay Bryan Connors
Middle Name

Debtor 1 Case number (ff known),

 

First Name Last Name

| Pare a: Describe Your Personal and Household items

Do you own or have any legal or equitable interest in any of the following items?

_ 6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

Page27 of 57

 

 

Current value of the
portion you own?

Do.not deduct secured claims /
or-exemptions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CU No
4 Yes. Describe......... Bed, mattress, $ 100
7. Electronics :
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games |
CI No !
id Yes. Describe.......... Computer, cell phone $ 400°
- 8, Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No
L) Yes. Describe.......... $
_ 9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
(J No - -
Yes. Describe.......... Guitar, camping gear $ 300
_ 10.Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
id No
CU) Yes. Describe.......... $
_ 11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
CQ) No
id Yes. Describe.......... Everyday clothes $ 50
12. Jewelry
: Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
4 No
L) Yes. Describe.......... $
- 13.Non-farm animals
Examples: Dogs, cats, birds, horses
iJ No
CI Yes. Describe.......... $
_ 14. Any other personal and household items you did not already list, including any health aids you did not list
4 No
CJ Yes. Give specific $
information. .............
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 850
for Part 3. Write that MUMber Here oc csccssesssssscssssessscsssesccsssccccsssescssssvsceessaeesecesssuncessenscesecacsurieetsanennisessnsessauoestenssnessessiaae >
Official Form 106A/B Schedule A/B: Property page 4

 

 
 

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page28 of 57

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Jay Bryan Connors Case number (known)
First Name Middle Name Last Name
eo Describe Your Financial Assets
- Do you own or have any legal or equitable interest in any of the following? Current value of the
: portion you own?
Do not deduct secured claims
or exemptions.
" 16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
C] No
VOS eccccsssssssssssssssesssssssssssassssssesssssssesansssecsscsssssecsesssssussseecessssssssseesssnssuesavecessnsssssesssnssvcessssasueceessesaaseeessanvaceesen CASAS oooceccoecceccccccccce $ 30
_ 17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
UC) No
YES 0. .ceccessteceeeenees Institution name:
17.1. Checking account: mBank $ 460.00
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $

 

18.Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

CD Yes. Institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

UW No Name of entity: % of ownership:
() Yes. Give specific 0% %
information about 0%
them..... ° %
0% »

 

Official Form 106A/B Schedule A/B: Property page 5

 

 

 
}
i

i mt E 3;
i

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page29 of 57

Debtor 1 Jay Bryan Connors Case number (if known)

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

WY No

U) Yes. Give specific Issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENOM...ecccsecccstecens $
$
$

21, Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
Cl] Yes. List each

account separately. Type of account: Institution name:

401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

id No

Ce Institution name or individual:
Electric: $
Gas: $
Heating off: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $

_ 23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No
CD Ves cc ecssssseeeessesees Issuer name and description:
$
$

4

 

Official Form 106A/B Schedule A/B: Property

page 6

 
 

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page30 of 57

Debtor1 Yay Bryan Connors
First Name Middle Name Last Name

Case number (if known)

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
No

CD VES neers ssstnisnni Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

W No

LI] Yes. Give specific
information about them... $

 

 

 

 

_ 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

W No

CJ Yes. Give specific
information about them... $

 

 

 

 

 

_ 27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

 

 

 

No
LI Yes. Give specific
information about them... $
_ Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
No
UI Yes. Give specific information
about them, including whether

you already filed the returns State:
and the tax years. «0.0... eee

 

Federal:

Local:

 

 

 

© 29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

UY no

 

 

 

 

 

U Yes. Give specific information...............
Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone eise
No
LI) Yes. Give specific information...............
$

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 
Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page31 of 57

Debtor 1 Jay Bryan Connors Case number (i known)

First Name Middle Name Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

C) No

A :
Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

Northwest Mutual Mallory Connors $ 0

 

 

_ 32. Any interest in property that is due you from someone who has died
: If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

Wd No

U] Yes. Give specific information.............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Wd No

C) Yes. Describe each claim. ......ccsesss

 

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

id No

U) Yes. Describe each claim. oes

 

 

 

 

. 35. Any financial assets you did not already list

No
C) Yes. Give specific information............ $

 

 

 

 

_ 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here

 

; 490

 

 

 

ca Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1. :

 

37.Do you own or have any legai or equitable interest in any business-related property?
14 No. Go to Part 6.
L] Yes. Go to line 38.

Current value of the

portion you own?
Do not deduct secured claims ~
or exemptions. :

_ 38.Accounts receivable or commissions you already earned

id No
C) Yes. Describe......J ;

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

Wd No
C) Yes. Describe......J 5

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 
cs

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page32 of 57

Debtor 14 Jay Bryan Connors Case number (if known),

First Name Middle Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

Wf No

L) Yes. Describe......! s
41. Inventory
No

C) Yes. Describe....... s

 

: 42. Interests in partnerships or joint ventures

W@ No
CQ Yes. Deseribe.......

 

 

 

' 43. Customer lists, mailing lists, or other compilations
lf No
C] Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
LY No
C) Yes. Describe........

 

 

 

 

44. Any business-related property you did not already list
ld No

UO Yes. Give specific
information .........

 

 

 

 

 

oF Ff Ff wf

 

Name of entity: % of ownership:
% $ :
% $
% $

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0

for Part 5. Write that number here ...........0..... eee saesecnesesennecneceessssessnensarsessseuscseseenesssrsnsacaesessnsssaesesensaentacaeteess >

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

 

_ 46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

Wf No. Go to Part 7.
LJ Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims |

 

: or exemptions.
47, Farm animals
Examples: Livestock, poultry, farm-raised fish
No
DD Ves wee
$.

 

 

 

Official Form 106A/B Schedule A/B: Property page 9

 

 
Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:4

Debtor 1 Jay Bryan Connors Case number (i known),

 

1
i

6 Page33 of 57

 

First Name Middle Name Last Name

48. Crops—either growing or harvested

 

No
C1 Yes. Give specific
information. ............

 

49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
No

 

 

 

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already list

YW No

 

U) Yes. Give specific
information. ...........

 

 

_ 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached

for Part 6. Write that number Were occ ccscscsssssssssssssccssessssescosssssssssssssssesssssesecsssecssessassssssecsseqesseracsesseesneceesuseetsunmecssnessss >

 

 

 

 

EAE ve scribe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
No
UL) Yes. Give specific
information. ............

 

 

 

 

Men _ 54. Add the dollar value of all of your entries from Part 7. Write that mumber here ...............cccssssessersesseetsseeneeensereennes »> $.

 

 

 

 

 

 

List the Totals of Each Part of this Form

 

| 55, Part 1: Total real estate, line 2... vcsssssuscsssuscssusestssssovessssessssssuesveecassuusasseasiaverssasuessensesusessusssesssiseesesssssavecceseesssess > $

56. Part 2: Total vehicles, line 5
_ 57.Part 3: Total personal and household items, line 15 $
58. Part 4: Total financial assets, line 36 $
| 59. Part 5: Total business-related property, line 45 $
60. Part 6: Total farm- and fishing-related property, line 52 $

61.Part 7: Total other property not listed, line 54 +S 0

 

 

 

62. Total personal property. Add lines 56 through 61. ...........00

 

63. Total of all property on Schedule A/B. Add line 55 + line 62............ssscesecsessenennececeesteesesenetecreensentesesonseneeresssaumnaaseneaes

Official Form 106A/B Schedule A/B: Property

Copy personal property total > +#$§

140,000

4840

 

 

144,840

 

 

 

page 10
 

kd

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page34 of 57

Fill in this information to identify your case:

Jay Bryan Connors

First Name Middle Name Last Name

Debtor 4

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the:District of Colorado

Case number ( Check if this is an
{If known) amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 1: | Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

W You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
LJ You are claiming federal exemptions. 14 U.S.C. § 522(b){2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief 2003 Ford F-150 3500 g
description: $
Line from 100% of fair market value, up to
Schedule A/B: 3 any applicable statutory limit
Brief Personal property listed $850 oO
description: $
Line from 4 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: § L$
Line from id 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
w No
U) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

() No
C) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of a

 
}

Debtor 1 Jay Bryan Connors

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page35 of 57

Case number (i known)

 

First Name Middle Name Last Name

Ea Additional Page

Brief. description of the property.and line
on Schedule A/B that lists this property

Current value of the ..- Amount of the exemption you claim Specific laws that allow exemption ~

portion you:own

Copy the value from Check only one box foreach exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B
Brief
description: $ mS
Line from (CQ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Lis
Line from C 100% of fair market value, up to
Schedule A/B: ——-— any applicable statutory limit
Brief
description: $ Os
Line from CQ) 100% of fair market value, up to
Schedule A/B: ——_ any applicable statutory limit
Brief
description: $ Os
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from (CQ 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Lis
Line from C) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $ Os
Line from L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Lis
Line from C) 100% of fair market value, up to
Schedule A/B:. ——~— any applicable statutory limit
Brief
description: $ Os
Line from L) 100% of fair market value, up to
Schedule A/B: —__ any applicable statutory limit
Brief
description: $ Os
Line from O 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C1 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Os
Line from L] 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt page 2 of ZN

 
j oS ee te ee gee eee ne ee a mee em ae ee gee ee ee ne ee Bae ae ee ee ee eg

Case:20-10096-TBM Doc#:2 Filed:01/07/20

 

Entered:01/07/20 16:05:46 Page36 of 57

Fill in this information to identify your case:

Jay Bryan Connors

First Name

Debtor 1

 

Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of Colorado

Case number
{if known)

 

UL) Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

12/15

1. Do any creditors have claims secured by your property?
(2) Ne. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
W Yes. Fill in all of the information below.

io List All Secured Claims

2. List.all secured claims. If:a creditor has more than one secured claim, list the creditor separately
for each claim. ‘If more than one creditor has a particular.claim, fist the other creditors in Part 2. --,
As much as possible, list the claims in alphabetical order according to the creditor's name.

 

 
  
 

CoumB
_ Value of collater
‘that supports |

 
   

| Eas oe ne } i lle DEE Sr SoU ra LT nn

 

 

 

claim

 

 

 

 

 

 

 

 

 

 

 

 

Creditors Name

[2.1] Nationstar Mortgage Describe the property that secures the claim: $ $ 140,000 $ 5,000
Creditors Name : .
Single family home, 3br/2ba, 436 W Hampton St,
8950 Cypress Waters Blvd Marquette, MI 49855
Number Street
As of the date you file, the claim is: Check ail that apply.
Q Contingent
Coppell TX 75019 = © unliquidated
City State ZIP Cade Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
WW debior 1 only (f An agreement you made (such as mortgage or secured
( Debtor 2 only car loan)
() Debtor 1 and Debtor 2 only 1 Statutory lien (such as tax lien, mechanic’s lien)
() Atleast one of the debtors and another (2 Judgment lien from a lawsuit
O other (including a right to offset)
QO) Check if this claim relates to a
community debt
Date debt was incurred 2/18 Last 4 digits of account number 9 7 5 &
|_2.2| Describe the property that secures the claim: $ 3 $

 

 

 

Number Street

 

 

 

 

 

City State ZIP Code

Who owes the debt? Check one.

QJ Debtor 4 only

(J Debtor 2 only

(] Debtor 1 and Debtor 2 only

LJ Atteast one of the debtors and another

C) Check if this claim relates to a
community debt

Date debt was incurred

As of the date you file, the claim is: Check all that apply.
u Contingent

UO) Unliquidated

) Disputed

Nature of lien. Check all that apply.

U An agreement you made (such as mortgage or secured
car loan)

U Statutory lien (such as tax lien, mechanic's lien)

oO Judgment lien from a lawsuit

Q) other (including a right to offset)

Last 4 digits of account number _

 

 

Add the dollar value of your entries in Column A on this page. Write that number here: 6

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of =

 
4

Case:20-10096-TBM Doc#:2 Filed:01/07/20

Debtor 4 Jay Bryan Connors

 

?
i

Entered:01/07/20 16:05:46 Page37 of 57

Case number (ff known)

 

First Name Middle Name

LastName ~

 

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

by 2.4, and so forth.

 

 

 

Creditors Name

Describe the property that secures the claim: $ $ $

 

 

Number Street

 

 

 

 

 

City State ZIP Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

O OOOO

Check if this claim relates to a
community debt

Date debt was incurred

As of the date you file, the claim is: Check all that apply.
QO Contingent

C) Untiquidated

C1 Disputed

Nature of lien. Check all that apply.

U2 An agreement you made (such as mortgage or secured
car loan)

O Statutory lien (such as tax lien, mechanic’s lien)

OQ Judgment lien from a lawsuit

QO) other (including a right to offset)

Last 4 digits of account number.

 

|_|

 

Creditor's Name

Describe the property that secures the claim: $ $ $

 

 

Number Street

 

 

 

 

 

City State ZIP Code
Who owes the debt? Check one.
Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
At least one of the debtors and another

O ooogo

Check if this claim relates to a
community debt

Date debt was incurred

As of the date you file, the claim is: Check all that apply.
O Contingent

(J Unliquidated

Q) Disputed

Nature of lien. Check all that apply.

C] An agreement you made (such as mortgage or secured
car loan)

) Statutory lien (such as tax lien, mechanic’s lien)

oO Judgment lien from a lawsuit .

(2 other (including a right to offset)

Last 4 digits of account number ___

 

|_|

 

Creditor’s Name

Describe the property that secures the claim: $ $ $

 

 

Number Street

 

 

 

 

 

City State ZIP Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

O Oooo

Check if this claim relates to a
community debt

Date debt was incurred

 

_.....Write that number here:

Add the dollar value of your entries in Column A on this page. Write that number here: fs

If this is the last page of your form, add the dollar value totals from all pages.

As of the date you file, the claim is: Check all that apply.
O Contingent

U) unliquidated

Q Disputed

Nature of lien. Check ail that apply.

CJ An agreement you made (such as mortgage or secured
car loan)

oO Statutory lien (such as tax lien, mechanic’s lien)

O Judgment lien from a lawsuit

QO other (including a right to offset)

Last 4 digits of account number

$

 

 

Official Form 106D

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page a of 3

 

 
Case:20-10096-TBM Doc#:2 Filed:0

Debtor 1

Jay Bryan Connors

 

i

1/07/20

 

First Name

Middle Name Last Name

4

Case number (if known).

ir List Others to Be Notified for a Debt That You Already Listed

73

 

 

 

 

2.1

Entered:01/07/20 16:05:46 Page38 of 57

Use this page only if you have others .to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection

agency is trying to collect from you for a. debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you. do not have additional persons to
be notified for any debts in Part 1, do not fill out or submit this page.

On which line in Part 1 did you enter the creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Last 4 digits of account number _
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ___ _
: Number Street
City State ZIP Code
|| On which line in Part 1 did you enter the creditor?
| Name Last 4 digits of account number _
Number Street
iy State ZIP Code
On which line in Part 1 did you enter the creditor?
i Name Last 4 digits of account number _9_ ft 5 a
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number ___ oo
Number Street
City State ZIP Code
|| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City ZIP Code

Official Form 106D

State

Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

page 2 of

 

 
Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page39 of 57

 

 

Fill in this information to identify your case:

Debtor 1 Y Y D1 OT

First Name / Middle fame Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of | owe do

C ' (J Check if this is an
(rknown) * amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12115

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. |f more space is

needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

aro List All of Your PRIORITY Unsecured Claims

 

1. oe creditors have priority unsecured claims against you?
No. Go to Part 2.

C) Yes.

2. List all of your priority unsecured claims. Ifa creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of.claim it fs. If a claim has both priority and nonpriority amounts, list that claim here and.show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order.according to the creditor's name. If you have more.than two priority.
unsecured claims, fill out the Continuation Page of Part 1. If. more than one creditor holds a particular claim, list the other.creditors in Part 3.

(For an explanation-of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority —_—_—‘Nonpriority
oe amount amount
2.1
Last 4 digits ofaccountnumber § $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code U1 Contingent
: > Q) Unliquidated
Who incurred the debt? Check one. oO Disputed
C) Debtor 4 only
(2 Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only U Domestic support obligations
At least one of the debtors and another Q Taxes and certain other debts you owe the government
CI Check if this claim is for a community debt () Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
C] no UI other. Specify
CQ) Yes
2.2 | Last4 digits ofaccountnumber $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code C) unliquidated
Who incurred the debt? Check one. C1 Disputed

C) Debtor 1 only

U2 Debtor 2 only

CQ) Debtor 1 and Debtor 2 only

C1 Atieast one of the debtors and another

C) Check if this claim is for a community debt

Type of PRIORITY unsecured claim:
C) Domestic support obligations
C) Taxes and certain other debts you owe the government

Q Claims for death or personal injury while you were
intoxicated

Is the claim subject to offset? Q) Other. Specify
O No
Qyes

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of x

 
Lou RLS So Y JE

caso 10096-TBM Doc# Filed:01/07/20 Entered:01/07/20 16:05:46 Page40 of 57
ryan O “ 4) ot Case number (i known)

First rae Middle Name Last Name

Debtor 1

Your sontry Unsecured Claims — Continuation Page

 

 
   
 

After listing any entries on this page, number.them beginning with 2.3, followed by 2.4, and so forth.

| §. $ §.

Last 4 digits of account number

 

“Total claim —

 

 

 

 

 

Priority Creditors Name
When was the debt incurred?

Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent

City State ZIP Code CJ Unliquidated

QO Disputed
Who incurred the debt? Check one.

CJ Debtor 1 only Type of PRIORITY unsecured claim:
C) Debtor 2 only

 

 

 

 

 

 

 

(2 Domestic support obligations
U] Debtor 1 and Debtor 2 only .
( Taxes and certain other debts you owe the government
(CJ Atleast one of the debtors and another . oe .
O Claims for death or personal injury while you were
( Check if this claim is for a community debt intoxicated
U) other. Specify
Is the claim subject to offset?
CG) No
UO Yes
Last 4 digits of account number ee $ $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
) Contingent
City State ZIP Code QJ Untiquidated

QO Disputed
Who incurred the debt? Check one.

CQ Debtor 4 only Type of PRIORITY unsecured claim:
QO) Debtor 2 only

 

 

 

 

 

 

 

OU) Domestic support obligations
C) Debtor 1 and Debtor 2 only .
Ql) Taxes and certain other debts you owe the government
CJ At least one of the debtors and another . os ,
U Claims for death or personal injury while you were
O] Check if this claim is for a community debt intoxicated
C2 other. Specify
Is the claim subject to offset?
CL) No
Cl Yes
Last 4 digits ofaccountnumber $ $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
CJ Contingent
City State ZIP Code C) Unliquidated

U) Disputed
Who incurred the debt? Check one.

Q) Debtor 4 only Type of PRIORITY unsecured claim:
C) Debtor 2 only

C} Debtor 1 and Debtor 2 only

C) Atieast one of the debtors and another

CQ Domestic support obligations
() Taxes and certain other debts you owe the government

O Claims for death or personal injury while you were
intoxicated

C) Other. Specify

 

QO) Check if this claim is for a community debt

 

Is the claim subject to offset?

OQ No
Q Yes

 

 

 

loo

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page de

 

 
Iald Llwiiyiaigiy iu re Me fo

1 oy eS Vs ELIE

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page41 of 57

Debtor 4 Jay Bryan Connors

 

First Name Middle Name Last Name

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

Case number (known)

 

Yes

claims fill.out the Continuation Page of:Part 2.

‘| Capital One Bank USA NA

 

3. Do any creditors have nonpriority unsecured claims against you?
D} No. You have nothing to report in this part. Submit this form to the court with your other schedules.

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If.a creditor has more than one
nonpriority unsecured claim, list the creditor separately foreach claim. For.each claim listed, identify what type of claim it is. Do not list.claims already
included.in Part 1. If more than.one creditor holds a particular:claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured

 

Nonpriority Creditor's Name

PO BOX 85015

 

 

Number Street
Richmond VA 23285
City State ZIP Code

Who incurred the debt? Check one.

Debtor 1 only

U Debtor 2 only

(3 Debtor 1 and Debtor 2 only

(3 At least one of the debtors and another

U Check if this claim is for a community debt

Is the claim subject to offset?

 

Last 4 digits of account number M U | t_ $ 13,664

When was the debt incurred? 2/13

As of the date you file, the claim is: Check all that apply.

LU) Contingent
Q) Untiquidated
im Disputed

Type of NONPRIORITY unsecured claim:

CQ) student loans

O Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Woon to pension or profit-sharing pians, and other similar debts
oO

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

Wf Debtor 1 only

Q) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?
Wd No
Ci Yes

 

i No ther. Specify credit cards
QO) Yes
2 | Discover Bank Last 4 digits of account number U Nk $ 13,376
Nonprlorily Greditors Name When was the debt incurred? 8/17
PO Box 15316
Number Street
Wilmington DE 19850 As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO Contingent
Who incurred the debt? Check one. O) unliquidated
© Debtor 1 only U1 Disputed
() Debtor 2 only ;
(2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 At least one of the debtors and another O) Student loans
ease oo . C1) Obligations arising out of a separation agreement or divorce
CJ Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? CL) Debts to pension or profit-sharing plans, and other similar debts
UW No @ other. Specify credit card
QO) Yes
3 | Credit One Bank Last 4 digits of accountnumber U on ok 849
Nonpriority Creditor's Name . 3 /4 9 $I
. When was the debt incurred?
6801 S Cimarron Rd
Number Street
Las Vegas NV 89113
City g Sate TP ode As of the date you file, the claim is: Check all that apply.

Q Contingent
J unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(J student loans

UJ Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts
Other. Specify_credit card

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

pages> of Ss

 
conus!

 

Debtor 1 Jay Bryan Connors

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Ente

 

First Name Middie Name Last Name

 

ray

Case number (i known)

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by.4.5, and so forth.

red:01/07/20 16:05:46 Page42 of 57

 

 

 

 

 

 

 

 

 

 

+} f
4 SYNBC/Amazon Last 4 digits ofaccountnumber Uk $ 2,347
Nonpriority Creditor’s Name 8 /4 7
‘ i 2
4125 Windward Plaza When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that app!
Alpharetta GA 30005 of the date you file, the claim is: Check all that apply.
City State ZIP Code Q) Contingent
nliquidate
; (unliquidated
Who incurred the debt? Check one. Qo Disputed
Wi Debtor 1 only
QO) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only 2 Student loans
At least one of the debtors and another ) Obligations arising out of a separation agreement or divorce that
(2 Check if this claim is for a community debt you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wf other, specity_credit card
No
QO Yes
Zs! BBVA USA Last 4 digits of accountnumber U Nk $ 4,275
Nonpriority Creditors Name | 8/1 8
2009 Beltline Rd SW When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that appl
Decatur AL 35603 of the date you file, the claim is: Check all that apply.
City State ZIP Code (J Contingent
; C) unliquidated
Who incurred the debt? Check one. OQ disputed
ff Debtor 1 only
( Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only 2 student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
U Check if this claim is for a community debt you did not report as priority claims
LI) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W@ Other. Specify_credit card
No
LI Yes
Le
$ 614
SYNCB/PPC Last 4 digits of accountnumber U Nk
Nonpriority Creditor’s Name 5/19
Wh h i
PO Box 965005 en was the debt incurred?
Number Street As of the date you file, the claim is: Check all that app!
Orlando FL 32896 of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
nliquidate:
; Q) Untiquidated
Who incurred the debt? Check one. O) Disputed
i Debtor 1 only
UI Debtor 2 only Type of NONPRIORITY unsecured claim:
0 Debtor 1 and Debtor 2 only O Student loans
Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims |
) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W@ Other. Specify credit card
W@W No
C) Yes

 

Official Form 106E&/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page Se Ss

 
tee ee wt ee eye ee es ee ete — qd

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page43 of 57

Debtor 1

 

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Conway Mclean DPM

 

Nonpriority Creditor’s Name

700 W Washington Ste B

 

 

Number Street
Marquette Ml 49855
City State ZIP Code

Who incurred the debt? Check one.

“ Debtor 1 only

LY Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

LJ Check if this claim is fora community debt

Is the claim subject to offset?

wa No
UL) Yes

 

Official Form 106E/F

Last 4 digits of account number Tt 3 4 Oo
When was the debt incurred? 8/18

As of the date you file, the claim is: Check all that apply.

UW) Contingent
LJ unliquidated
QQ Disputed

Type of NONPRIORITY unsecured claim:

(J student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C] Debts to pension or profit-sharing plans, and other similar debts

U1 other. specify_medical

Schedule E/F: Creditors Who Have Unsecured Claims

page 5 of &

After listing any entries on this. page, number. them beginning with 4.4, followed by.4.5, and so forth. Total claim |
4.7 jai k
Firstbank Last 4 digits ofaccountnumber Uo K § 929
Nonpriority Creditor's Name 9/16
i ?
12345 W Colfax Ave When was the debt incurred?
Tee a As of the date you file, the claim is: Check all that app!
Lakewood co 80215 S$ 0 e date you tile, the Claim Is: Check all that apply.
City State ZIP Code CQ contingent
QO Unliquidated
Who incurred the debt? Check one. C1 disputed
a Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 7 and Debtor 2 only O Student toans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims an
C] Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? bf other. Specify credit card
wt No
Q) Yes
4.8 |
Mohela Last 4 digits of account number 0 O O 1. g 23,459
Nonpriority Creditor's Name 8 4 5
633 Spirit Dr When was the debt incurred?
Number Street As of the dat file, the claim is: Check all that app!
Chesterfield MO 63005 s of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
O) unliquidated
Who incurred the debt? Check one. O disputed
wi Debtor 1 only
LJ Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only WM student loans
Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Check if this claim is for a community debt you did not report as priority claims
U2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Q) Other. Specify
wt No
C) Yes
4.9 | § 324

 

 

 
al

Debtor 1

 

First Name Middle Name Last Name

 

me y
i taal

Case number (known)

Ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by. 4.5, and so forth.

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page44 of 57

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

ue “/ AO
RO! Last 4 digits of account number 0. ss 6 5 $ 3,935
Nonpriority Creditor's Name | 2 4 /1 9
PO Box 549 When was the debt incurred
Number Street . eo
Timonium MD 21094 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code C) Contingent
() Untiquidated
Who incurred the debt? Check one. 1 Disputed
bd Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student loans
Atleast one of the debtors and another LJ Obligations arising out of a separation agreement or divorce that
ag ght wo . did not report as priority claims
C) Check if this claim is for a community debt you pI
¥ C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specify Collection Marquette Gen Hosp
af No
Cl Yes
f. A: f bof.
a] PT
Spectrum Last 4 digits of accountnumber O 2 7 6 $ 160
Nonpriority Creditor’s Name Wh th 2 2118
en was the debt incurred
4145 S Falkenburg Rd TT
Number Street
. . As i im is: Kk all thi ly.
Riverview FL 33578 of the date you file, the claim is: Check all that apply.
City State ZIP Code UL) Contingent
C) Unliquidated
Who incurred the debt? Check one. 0) bisputea
Wi Debtor 1 only
CI Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 Debtor 1 and Debtor 2 only C Student toans
CJ Atleast one of the debtors and another ( Obligations arising out of a separation agreement or divorce that
() Check if this claim is for a community debt you did not report as priority claims —
(J Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ Other. Specify _utility bill
No
U Yes
L_| $
Last 4 digits ofaccountnumber
Nonpriority Creditor's Name
When was the debt incurred?
Numb s
umber treet As of the date you file, the claim is: Check all that apply.
City State ZIP Code O Contingent
QO) unliquidated
Who incurred the debt? Check one. O Disputed
C) Debtor 1 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 oniy QO] Student loans
Atleast one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
U] Check if this claim is for a community debt you did not report as priority claims a
OC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? CI Other. Specify
C] No
UO Yes

page & of &¥

 

 
 

Debtor 1

Jay Bryan Connors

Case number (i known)

 

First Name

| art 3: | List Others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. if you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): LJ Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number ___ oe
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street OU Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street O) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Ui Part 1: Creditors with Priority Unsecured Claims
Number Street L) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UL) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code
5 On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): UO) Part 1: Creditors with Priority Unsecured Claims
Numb Street
smver ree Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Gy Sate ZIP Code Last 4 digits of account number ___ _

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page 7 of Xx

 
OSS Dvn

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/0

ced

Debtor 4 Jay Bryan Connors

 

First Name Middie Name Last Name

eo Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

Gi.

 

6a.

6b.

6c.

6d.

6e.

6h.

Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

Gi.

6j.

1

Case number (i known)

7/20 16:05:46 Page

 

 

 

 

 

 

Total claim
$ 0
$ 0
$ 0
+s 0
$ 0
Total claim
$ 23,459
$ 0
§ 0
+5 40,473
5 63,932

 

 

46 of 57

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page \

Ibe

 
t tte

Le

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page47 of 57

Fill in this information to identify your case:

Debtor Jay Bryan Connors
First Name Middie Name Last Name

 

Debtor 2
(Spouse if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Colorado

c b re
known) °r L) Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

.

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

es

 

Name

 

Number Street

 

City State ZIP Code

 

2.2

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code
2.4

 

Name

 

Number Street

 

City State ZIP Code
25

 

Name

 

Number Street

 

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of a

 
Debtor? Yay Bryan Connors

First Name

t

 

Last Name

| | Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

 

Name

 

Number

Street

 

City

State

ZIP Code

Case number (i known).

What the contract or lease is for

ced
1

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page48 of 57

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

 

Official Form 106G

State

ZIP Code

Schedule G: Executory Contracts and Unexpired Leases

page a of xf

 
Fill in this information to identify your case:

Jay Bryan COnnors

First Name

Debtor 1
Middle Name

Debtor 2

Case:20-10096-TBM Doc#:2 Filed:01/07/20

Last Name

Entered:01/07/20 16:05:46 Page49 of 57

 

(Spouse, if filing) First Name Middle Name
United States Bankruptcy Court for the: District of Colorado

Case number

 

(if known)

Official Form 106H
Schedule H: Your Codebtors

 

L] Check if this is an
amended filing

12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

 

id No
C) Yes

No. Go to line 3.

C) No

C Yes. In which community state or territory did you live?

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

. Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State

Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor

aa]

ZIP Code

3. in Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,

 

 

 

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

(2 Schedule D, line

 

 

 

 

 

 

 

 

 

Name
Q) Schedule E/F, line
Number Street U Schedule G, line
City State ZIP Code _ . _
3.2 |
O) Schedule D, line
Name
(2 Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code
3.3
Q) Schedule D, line
Name
Q) Schedule E/F, line
Number Street C) Schedule G, line
__City State ZIP Code

 

Official! Form 106H

Schedule H: Your Codebtors

 

 

page 1 of a

 
i

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page50 of 57

t Te ee ee nee ne tet neh tee a a eee ee cae gem nee ae te ee FL Fe ee ee ee nee

 

 

 

Debtor 1 Jay Bryan COnnors Case number (if known)
First Name Middle Name Last Name
| Additional Page to List More Codebtors
Cofumn.1: Your.codebtor. Column 2: The creditor.to whom you owe the debt

Check all schedules that apply:

B_]

 

O Schedule D, line

 

 

 

 

 

 

Name
2 Schedule EF, line
Number Street CQ) Schedule G, line
City State ZIP Code
|
QO) Schedule D, line
Name _
OQ) Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code

 

3.
2 UO Schedule D, line
Name —_
CI Schedule E/F, line

 

 

 

 

 

 

 

Number Street () Schedule G, line
City State ZIP Code
a

Q) Schedule D, line
Name

Q) Schedule E/F, line
Number Street {) Schedule G, line
City State ZIP Code

 

() Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

() Schedule E/F, line
Number Street UL) Schedule G, line
City State ZIP Code

|

(3 Schedule D, line
Name -

Q) Schedule E/F, line
Number Street OQ) Schedule G, line
City State ZIP Code nnn

|

(2 Schedule D, line
Name

(3 Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP Code

) Schedule D, line
Name —

O) Schedule E/F, line
Number Streat 1 Schedule G, line
City State ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page Ay 2

 
 

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page51 of 57

Fill in this information to identify your case:

Debtor 4 Jay Bryan Connors

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Colorado

Case number Check if this is:

{If known)

 

 

CQ An amended filing

(J A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM 7 DDT YYYY

Schedule I: Your Income

12/15

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for

supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.

If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 4: | Describe Employment

1. Fillin your employment
information. Debtor 1

If you have more than one job,
attach a separate page with

information about additional Employment status ) Employed
employers. WY Not employed
Include part-time, seasonal, or
self-employed work.

Occupation none

Debtor 2 or non-filing spouse

Q) Employed
C) Not employed

 

Occupation may include student
or homemaker, if it applies.

Employer’s name

 

Employer's address

 

Number Street

Number Street

 

 

 

City State ZIP Code

How long employed there?

oe Give Details About Monthly Income

spouse unless you are separated.

below. If you need more space, attach a separate sheet to this form.

For Debtor 1

City State ZIP Code

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ $
3. Estimate and list monthly overtime pay. 3. + § + §
4. Calculate gross income. Add line 2 + line.3. 4. $ 0 $

 

 

 

 

Official Form 106] Schedule I: Your Income

page 1

 

 
£ Poe Bae LE SD Dace ed De Sa eee a in ae el OUST 2) UE Die 7 an re a 1

Case:20-10096-TBM Doc#:2 Filed

01/07/20 Entered:01/07/20 16:05:46 Page52 of 57

 

 

 

Debtor 1 Jay Bryan Connors Case number (if known)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy lime 4 ere. .ccccccsssssssesssssssssssssssscssesesssnsssssessesssssssuuusasssrscesetsnssnseee 4. §$ 0 $

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

13.Do you expect an increase or decrease within the year after you file this form?

C2 No.

5a. Tax, Medicare, and Social Security deductions 5a § 0 $
5b. Mandatory contributions for retirement plans 5b. § 0 $
Sc. Voluntary contributions for retirement plans 5c. §$ 0 $
5d. Required repayments of retirement fund loans Sd. $ 0 $
5e. Insurance Se. §$ 0 $
5f. Domestic support obligations of. $ 0 $
5g. Union dues 5g. $ 0 §
5h. Other deductions. Specify: 5h. +$ 0 +¢
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d +5e+5f+5g+5h. 6. $ 0 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 = 86§ 0 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0 $
monthly net income. 8a. ————
8b. Interest and dividends 8. § 0 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0 $
settlement, and property settlement. 8c. ———
8d. Unemployment compensation 8d. $ 0 $
8e. Social Security Be.  §$ 0 $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: s. $0 §
8g. Pension or retirement income 8g. $ 0 $
8h. Other monthly income. Specify: Sister has helped last few mon gh. +5 1000 +§
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9.] $ 1000 $
10. Calculate monthly income. Add line 7 + line 9.
onthly $ 1000}4} ¢ 5 1000
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. —— nn
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: ‘ 11.4 $ 0
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 4000
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. s_
Combined

monthly income

 

Yes. Explain: sister who has been helping me will be only be assisting through the spring/eanly summer.

 

 

 

 

Official Form 1061 Schedule I: Your Income

 

 
Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page53 of 57

Fill in this information to identify your case:

Debtor1 Yay Bryan Connors oo
ener First Name Middle Name Last Name Check if this Is:

 

Debtor 2 LJ An amended filing

(Spouse, if filing) First Name Middle Name Last Name
ist LJ A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: District of Colorado expenses as of the following date:

 

 

eee unber MM / DD/ YYYY

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

rae Describe Your Household

1. Is this a joint case?

 

 

wi No. Go to line 2.
LL} Yes. Does Debtor 2 live ina separate household?

LJ] No
L] Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

 

 

 

2. Do you have dependents? Wf No
: Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and (J Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent...........cecccereees Oo
Do not state the dependents’ QO No
names. Yes
QI No
QQ Yes
CL) No
C) Yes
CL) No
L) Yes
UW No
QC) Yes
3. Do your expenses include w No

expenses of people other than
yourself and your dependents? C] Yes

 

 

ara Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as ofa date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

   

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and 250
: any rent for the ground or lot. 4. $

If not included in line 4:

4a. Real estate taxes 4a, $
4b. Property, homeowner’s, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses Ac. $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1

 

 
 

cone 9 RS Facial . mal

 

 

 

 

 

 

 

 

 

 

 

 

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page5d4 of 57
Debtor 1 Jay Bryan Connors Case number (ifknown)
First Name Middle Name Last Name
Your expenses
_ 5. Additional mortgage payments for your residence, such as home equity loans 5. 8
| 6. Utilities:
6a. Electricity, heat, natural gas 6a $ 50
6b. Water, sewer, garbage collection 6b. = §$ 10
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 60
6d. Other. Specify: 6d. $
7. Food and housekeeping supplies 7. $ 350
8. Childcare and children’s education costs 8. $
- 9. Clothing, laundry, and dry cleaning 9. $ 20
10. Personal care products and services 10. $ 20
Mt. Medical and dental expenses 41. $ 20
12, Transportation. Include gas, maintenance, bus or train fare. $ 100
Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13.
4 4. Charitable contributions and religious donations 14,
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance tba. § 20
15b. Health insurance 15b.  §.
15c. Vehicle insurance 15ce.  § 30
15d. Other insurance. Specify: 15d. §$
16. Taxes, Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. $
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a. §
17b. Car payments for Vehicle 2 17%. $
17c. Other. Specify: 17c. $
17d, Other. Specify: 17a. $
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
‘ your pay on line 5, Schedule I, Your Income (Official Form 1061). 18. $
19. Other payments you make to support others who do not live with you.
Specify: 19. §
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your income.
20a. Mortgages on other property 20a. $
20b. Real estate taxes 20b. $
20c. Property, homeowner's, or renter’s insurance 20. $
20d. Maintenance, repair, and upkeep expenses 20d. $
20e. Homeowner's association or condominium dues 20e. $

Official Form 106J Schedule J: Your Expenses page 2
a a li aa a Den vane Pon DD Ss ties EN! a t

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page55 of 57

 

 

 

 

Debtor 1 Jay Bryan Connors Case number (if known)
First Name Middie Name Last Name
21. Other. Specify: 21. +$
‘22. Calculate your monthly expenses.
22a, Add lines 4 through 21. 22a. | ¢ 990
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ 990

 

 

 

23, Calculate your monthly net income.

 

1000
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $____
23b. Copy your monthly expenses from line 22c above. 23b. —¢ 990
23c. Subtract your monthly expenses from your monthly income. 10

The result is your monthly net income. 23c. $

 

 

 

24, Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

WN ae i
L) Yes. | Explain here:

 

 

Official Form 106J Schedule J: Your Expenses page 3
Sd

 

i Pee ee eae

Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page56 of 57

Fill in this information to identify your case:

 

Debtor 4 Jay Bryan Connors

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Colorado

Case number
(If known)

 

LJ Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 4245

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

W@W No

O Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x x

Signature &bebtor 4 Signature of Debtor 2

va O/ 07/ Hy bate
MM DD YYYY MM/ DD / YYYY

 

 

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 
Case:20-10096-TBM Doc#:2 Filed:01/07/20 Entered:01/07/20 16:05:46 Page57 of 57

Fill in this information to identify your case

 

UNITED vy BANKRUPTCY COURT . OF COLORADO

 

 

 

Debtor1: . Jay 5 ru av nnoys Case #
First Name/ Middle Name Last Name

Debtor 2: Chapter:
First Name Middle Name Last Name

 

Local Bankruptcy Form 1007-6.1
Statement Under Penalty of Perjury Concerning Payment Advices

Complete the applicable sections and check the applicable boxes.

Statement

{
I, ~ les Uy uvidyJ __ [name]' state as follows:

| did not file with the court copies of some or all payment advices or other evidence of payment received within 60 days
before the date of the filing of the petition from any employer because:

p\was not employed during the period immediately preceding the filing of the above-referenced case:
il- 2oly — Pyresent
[insert the dates you were not employed].

C_ =| was employed during the period immediately preceding the filing of the above referenced case but did not
receive any payment advices or other evidence of payment from my employer within 60 days before the date of
the filing of the petition.

[1 lam self-employed and do not receive any evidence of payment from an employer.

(= Other:
[please provide explanation].

 

 

cha Verification of Debtor

| declare under penalty of perjury that the foregoing is true and correct. CLf
Dated: _ /~ 7-80,20 By:

Signatyre of Debtor . |

. f; yf oheetRyh

Mailing Address: Joo bj 38 Ae. i it S C ee |
Telephone number: — 720- Aff B7 v A |

Facsimile number:

E-mail address: Ay Conn of @ Mae Con

 

 

1 A separate form must be completed and signed by each debtor.

L.B.F. 1007-6.1.(12/1'7) : : Page 1
